DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending in this application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 3/03/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-18 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	Furthermore, the prior art of record does not teach, a digital-to-analog converter configured to convert a received digital signal into an analog signal, as claimed in claims 10-18), comprises: a plurality of memory cell sub-arrays arranged in an array, which are configured to perform different analog vector-matrix multiplication operations, wherein each memory cell sub-array comprises a plurality of switch units and a plurality of memory cells arranged in an array, wherein for each memory cell, a threshold voltage of the memory cell is adjustable, a first terminal of the memory cell is connected to a source line corresponding to a column of the memory cell sub-array where the memory cell is located, a second terminal of the memory cell is connected to a bit line corresponding to the column of the memory cell sub-array where the memory cell is located, and a third terminal of the memory cell is connected to a word line, corresponding to a row of the memory cell sub-array where the memory cell is located, through a switch unit corresponding to the row of the memory cell sub-array where the memory cell is located, and wherein for each switch unit, a control terminal of the switch unit is connected to a local word line corresponding to the memory cell sub-array. The analog-to-digital converter configured to receive the analog operation result from the memory cell array and convert the analog operation result into a digital output signal, wherein whether each memory cell sub-array is activated is controlled via the local word line corresponding to the claims 1-9.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Appl. Pub. No. 2019/0042199 (Sumbul et al.), US U.S. Patent Appl. Pub. No. 2020/0335511 (Tran et al.), U.S. Patent Appl. Pub. No. 2020/0192971 (Lue et al.) and U.S. Patent Appl. Pub. No. 2020/0211649 (Park) disclose various configurations of vector by matrix multiplier modules devices but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above. 
The closest prior art to the present invention is Park (US 2020/0211649) disclose a memory device comprising: second ends of the plurality of NAND strings outputting a plurality of multiplication bits corresponding to bitwise multiplication of the multiplicand data stored in the plurality of NAND strings and multiplier data loaded on the plurality of bit line, the plurality of switching transistors selectively summing the plurality of input currents based on the plurality of multiplication bits to output a plurality of output currents; and  15an analog-to-digital converter configured to convert the plurality of output 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
December 30, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824